      Case 3:18-cv-02338-L Document 13 Filed 07/24/19                Page 1 of 21 PageID 105


                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 CAROLYN CARPENTER,                               §
                                                  §
                   Plaintiff,                     §
                                                  §
 v.                                               §       Civil Action No. 3:18-CV-02338-L
                                                  §
 BOSTON SCIENTIFIC                                §
 CORPORATION,                                     §
                                                  §
                   Defendant.                     §


                           MEMORANDUM OPINION AND ORDER

         Before the court are Defendant Boston Scientific Corporation’s (“Defendant” or “Boston

Scientific”) Motion to Dismiss for Failure to State a Claim (Doc. 5), filed September 11, 2018;

Plaintiff Carolyn Carpenter’s (“Plaintiff” or “Carpenter”) Response (Doc. 10), filed October 2,

2018; and Defendant’s Reply (Doc. 11), filed October 16, 2018.

         After careful consideration of the motion, briefs, pleadings, and applicable law, the court

grants Defendant’s Motion to Dismiss for Failure to State a Claim (Doc. 5); dismisses with

prejudice Plaintiff’s breach of implied and express warranty claims as being barred by the statute

of limitations; and dismisses without prejudice Plaintiff’s negligence and strict liability claims

but allows her to file an amended pleading.

I.       Factual and Procedural Background

         On July 27, 2018, Carpenter filed Plaintiff’s Original Petition (the “Petition”) in the 68th

Judicial District Court of Dallas County, Texas, asserting the following state law claims against

Boston Scientific: (1) negligence; (2) strict liability for a design defect; (3) strict liability for a

manufacturing defect; (4) strict liability for failure to warn; (5) breach of implied warranty; and



Memorandum Opinion and Order – Page 1
   Case 3:18-cv-02338-L Document 13 Filed 07/24/19                 Page 2 of 21 PageID 106


(6) breach of express warranty. Def.’s Notice of Removal, Doc. 1 at 1; Pl.’s Pet., Doc. 1-3 at 11-

15. Boston Scientific was served on August 13, 2018, and removed this action to federal court on

September 4, 2018, on the basis of diversity jurisdiction. Def.’s Notice of Removal, Doc. 1 at 1-3;

Ex. B., Doc. 1-2 at 3.

       Carpenter asserts that these claims arise based on her being surgically implanted with

Boston Scientific’s medical device, the Advantage Fit Transvaginal Mid-Urethral Sling System

(the “Advantage Fit”). The Advantage Fit is a device composed of polypropylene mesh that is

implanted onto a woman’s vaginal wall and secured in place by two arms that extend through the

pelvis. Pl.’s Pet., Doc. 1-3, ¶ 7. The purpose of the device is to correct and restore the normal

vaginal structure of women who suffer from pain, discomfort, and urinary incontinence. Id.

       On April 5, 2012, Carpenter underwent surgery at Texas Health Presbyterian Hospital

Plano and was implanted with the Advantage Fit to treat her urinary incontinence. Pl.’s Pet., Doc.

1-3, ¶ 32. Carpenter alleges that, as a result of the implantation of the device, she suffered

complications that required corrective surgeries. Specifically, she contends that, in January 2017,

she had surgery to remove stones from her bladder; in May 2017, she had surgery to remove mesh

that had eroded into her bladder; and in May 2018, she had surgery to remove additional mesh that

had eroded into her bladder and treat bladder lesions. Pl.’s Pet., Doc. 1-3, ¶¶ 33-35. Carpenter

alleges that she will continue to suffer injury as a result of being implanted with the Advantage Fit

device, including pain, discomfort, chronic infections, surgeries, and erosion of the device into her

surrounding organs and tissues. Pl.’s Pet., Doc. 1-3, ¶ 36.

       Carpenter asserts that scientific evidence shows that “this material is biologically

incompatible with human tissue and promotes an immune response,” which causes the mesh

material to degrade, leading to “the formation of severe adverse reactions.” Pl.’s Pet., Doc. 1-3, ¶



Memorandum Opinion and Order – Page 2
   Case 3:18-cv-02338-L Document 13 Filed 07/24/19                  Page 3 of 21 PageID 107


9. Carpenter asserts that Boston Scientific, in promoting the Advantage Fit, has made exaggerated

and misleading representations regarding the safety, utility, and efficacy of the device. Pl.’s Pet.,

Doc. 1-3, ¶ 11. Carpenter asserts that, in addition to her, a significant number of women who were

implanted with the Advantage Fit have subsequently experienced severe and irreversible injuries

as a result of the device and have required frequent and often debilitating revision surgeries. Pl.’s

Pet., Doc. 1-3, ¶ 12. Some of the resulting injuries, she contends, include: mesh erosion, infection,

inflammation, scar tissue, organ perforation, blood loss, acute and chronic nerve damage and pain,

and urinary and fecal incontinence. Pl.’s Pet., Doc. 1-3, ¶ 26. Carpenter contends that the medical

and scientific literature studying the effects of polypropylene mesh, the material used in the

Advantage Fit, has concluded that “each of these injuries, conditions, and complications . . . are in

fact causally related to the mesh itself and do not often implicate errors related to the implantation

of the devices.” Pl.’s Pet., Doc. 1-3, ¶ 27. Carpenter contends that the FDA issued warnings in

2008 and 2011, regarding the use of transvaginal mesh products. Pl.’s Pet., Doc. 1-3, ¶ 7.

       On September 11, 2018, Boston Scientific filed its Motion to Dismiss. Boston Scientific

argues that Carpenter’s claims are barred by the applicable statutes of limitations, that her Petition

fails to state a claim upon which relief can be granted, and that it should be dismissed pursuant to

Federal Rule of Civil Procedure 12(b)(6) (“Rule 12(b)(6)”). For the reasons that follow, the court

determines that Carpenter’s breach of implied and express warranty claims are barred by the statute

of limitations; that the pleadings do not support Defendant’s arguments that her negligence and

strict liability claims are time-barred; and that, although the Petition has factual deficiencies with

respect to the negligence and strict liability claims, Carpenter will be permitted to replead her

claims in an amended complaint.




Memorandum Opinion and Order – Page 3
      Case 3:18-cv-02338-L Document 13 Filed 07/24/19                Page 4 of 21 PageID 108


II.      Rule 12(b)(6) – Failure to State a Claim

         To defeat a motion to dismiss filed pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, a plaintiff must plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); Reliable Consultants, Inc. v.

Earle, 517 F.3d 738, 742 (5th Cir. 2008); Guidry v. American Pub. Life Ins. Co., 512 F.3d 177,

180 (5th Cir. 2007). A claim meets the plausibility test “when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged. The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more

than a sheer possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (internal citations omitted). While a complaint need not contain detailed factual

allegations, it must set forth “more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (citation omitted). The

“[f]actual allegations of [a complaint] must be enough to raise a right to relief above the speculative

level . . . on the assumption that all the allegations in the complaint are true (even if doubtful in

fact).” Id. (quotation marks, citations, and footnote omitted). When the allegations of the pleading

do not allow the court to infer more than the mere possibility of wrongdoing, they fall short of

showing that the pleader is entitled to relief. Iqbal, 556 U.S. at 679.

         In reviewing a Rule 12(b)(6) motion, the court must accept all well-pleaded facts in the

complaint as true and view them in the light most favorable to the plaintiff. Sonnier v. State Farm

Mutual Auto. Ins. Co., 509 F.3d 673, 675 (5th Cir. 2007); Martin K. Eby Constr. Co. v. Dallas

Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004); Baker v. Putnal, 75 F.3d 190, 196 (5th Cir.

1996). In ruling on such a motion, the court cannot look beyond the pleadings. Id.; Spivey v.

Robertson, 197 F.3d 772, 774 (5th Cir. 1999). The pleadings include the complaint and any



Memorandum Opinion and Order – Page 4
   Case 3:18-cv-02338-L Document 13 Filed 07/24/19                    Page 5 of 21 PageID 109


documents attached to it. Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498-99 (5th Cir.

2000). Likewise, “‘[d]ocuments that a defendant attaches to a motion to dismiss are considered

part of the pleadings if they are referred to in the plaintiff’s complaint and are central to [the

plaintiff’s] claims.’” Id. (quoting Venture Assocs. Corp. v. Zenith Data Sys. Corp., 987 F.2d 429,

431 (7th Cir. 1993)). In this regard, a document that is part of the record but not referred to in a

plaintiff’s complaint and not attached to a motion to dismiss may not be considered by the court

in ruling on a 12(b)(6) motion. Gines v. D.R. Horton, Inc., 699 F.3d 812, 820 & n.9 (5th Cir. 2012)

(citation omitted).

        The ultimate question in a Rule 12(b)(6) motion is whether the complaint states a valid

claim when it is viewed in the light most favorable to the plaintiff. Great Plains Trust Co. v.

Morgan Stanley Dean Witter, 313 F.3d 305, 312 (5th Cir. 2002). While well-pleaded facts of a

complaint are to be accepted as true, legal conclusions are not “entitled to the assumption of truth.”

Iqbal, 556 U.S. at 679 (citation omitted). Further, a court is not to strain to find inferences favorable

to the plaintiff and is not to accept conclusory allegations, unwarranted deductions, or legal

conclusions. R2 Invs. LDC v. Phillips, 401 F.3d 638, 642 (5th Cir. 2005) (citations omitted). The

court does not evaluate the plaintiff’s likelihood of success; instead, it only determines whether

the plaintiff has pleaded a legally cognizable claim. United States ex rel. Riley v. St. Luke’s

Episcopal Hosp., 355 F.3d 370, 376 (5th Cir. 2004). Stated another way, when a court deals with

a Rule 12(b)(6) motion, its task is to test the sufficiency of the allegations contained in the

pleadings to determine whether they are adequate enough to state a claim upon which relief can

be granted. Mann v. Adams Realty Co., 556 F.2d 288, 293 (5th Cir. 1977); Doe v. Hillsboro Indep.

Sch. Dist., 81 F.3d 1395, 1401 (5th Cir. 1996), rev’d on other grounds, 113 F.3d 1412 (5th Cir.

1997) (en banc). Accordingly, denial of a 12(b)(6) motion has no bearing on whether a plaintiff



Memorandum Opinion and Order – Page 5
   Case 3:18-cv-02338-L Document 13 Filed 07/24/19                   Page 6 of 21 PageID 110


ultimately establishes the necessary proof to prevail on a claim that withstands a 12(b)(6)

challenge. Adams, 556 F.2d at 293.

        A statute of limitations may support dismissal pursuant to Rule 12(b)(6) when it is evident

from a plaintiff’s pleadings that the action is time-barred and the pleadings fail to set forth or raise

some basis for tolling the statute. Jones v. Alcoa, Inc., 339 F.3d 359, 366 (5th Cir. 2003) (citations

omitted).

III.    Analysis

        A.      Statute of Limitations

                1.      Plaintiff’s Breach of Implied and Express Warranty Claims

        Defendant argues that Plaintiff’s breach of implied and express warranty claims are barred

by the applicable four-year statute of limitations, as set forth in § 2.725 of the Texas Business and

Commerce Code. Def.’s Mot. to Dismiss, Doc. 6 at 3. Defendant argues that warranty claims

accrue on the date of delivery of the product, which was, at the latest, April 5, 2012, when Plaintiff

alleges she was implanted with the Advantage Fit. Id. Defendant contends that, in light of the four-

year statute of limitations, her claims expired in April 2016, and, as she did not file this lawsuit

until 2018, her breach of implied and express warranty claims are time-barred and should be

dismissed.

        In response, Plaintiff concedes that her warranty claims are time-barred. In so doing, she

does not set forth any reason why the applicable four-year statute of limitations should be tolled

with respect to these claims. Pl.’s Resp., Doc. 10 at 1. The court, accordingly, grants Defendant’s

motion to dismiss with respect to its argument that Plaintiff’s breach of warranty claims are time-

barred and dismisses with prejudice Plaintiff’s claims for breach of express and implied

warranties.



Memorandum Opinion and Order – Page 6
   Case 3:18-cv-02338-L Document 13 Filed 07/24/19                  Page 7 of 21 PageID 111


               2.      Plaintiff’s Negligence and Strict Liability Claims

       Defendant argues that Plaintiff’s negligence and strict liability claims should be dismissed

as barred by the two-year statute of limitations applicable to personal injury claims, as set forth in

§ 16.003 of the Texas Civil Practice and Remedies Code. Def.’s Mot. to Dismiss, Doc. 6 at 2.

Defendant argues that, under Texas law, negligence actions begin to accrue the moment a wrongful

act causes injury, regardless of when the plaintiff identifies the injury. Id. (citing Childs v.

Haussecker, 974 S.W.2d 31, 36 (Tex. 1998)). Defendant argues that the allegedly wrongful act in

this case is the implantation of the Advantage Fit device on April 5, 2012, and, therefore, any

personal injury claims arising from that act expired in April 2014. Id. at 2-3.

       Defendant argues that Plaintiff is not entitled to the “discovery rule” exception that, under

Texas law, determines that a personal injury claim accrues when the plaintiff discovers or in the

exercise of reasonable diligence should have discovered the wrongful act and resulting injury,

particularly when it is otherwise difficult for the injured party to learn of the act. Def.’s Mot. to

Dismiss, Doc. 6 at 2 n.2.; Def.’s Reply, Doc. 11 at 2-4; see S.V. v. R.V., 933 S.W.2d 1, 4, 6 (Tex.

1996). Defendant first argues that Plaintiff failed to affirmatively plead the discovery rule in her

Petition, which is required under Texas procedural law. Def.’s Mot. to Dismiss, Doc. 6 at 2 n.2

(citing Woods v. William M. Mercer, Inc., 769 S.W.2d 515 (Tex. 1988)). Second, Defendant argues

that Plaintiff’s Response fails to demonstrate that the discovery rule is applicable in this case, as

she “fails to allege the date on which she claims to have discovered her own injuries” and,

“[w]ithout these important dates, Plaintiff’s pleadings fail to raise a basis to toll the statute of

limitations.” Def.’s Reply, Doc. 11 at 3. Defendant argues that, at most, Plaintiff has asserted that

the FDA publicly issued various notices in 2008 and 2011 regarding the risks and dangers of mesh

products such as the Advantage Fit and that Plaintiff asserts that in 2012, the Judicial Panel on



Memorandum Opinion and Order – Page 7
   Case 3:18-cv-02338-L Document 13 Filed 07/24/19                   Page 8 of 21 PageID 112


Multi District Litigation issued an order consolidating cases against Defendant involving the

transvaginal mesh products, in which over 25,704 cases have since been consolidated. Def.’s

Reply, Doc. 11 at 3 (citing Pl.’s Resp., Doc 10 at 2). Defendant argues that Plaintiff, in

acknowledging these public notices in 2008, 2011, and 2012, regarding the hazards allegedly

posed by the Advantage Fit, pleads herself out of the ability to argue that the discovery rule should

apply based on an accrual date any later than, at most, 2012. Id. at 3-4.

        With respect to Defendant’s argument that Plaintiff was required to plead specifically the

discovery rule in her petition, Plaintiff correctly argues that, in federal court, this requirement does

not apply. Pl.’s Resp., Doc. 10 at 4 (citing Wellborn v. Sears, Roebuck & Co., 970 F.2d 1420, 1425

(5th Cir. 1992) (holding that the pleading standard set forth in Woods, 769 S.W.2d at 518, does

not apply in federal court)). Plaintiff argues that she has pleaded sufficient facts to demonstrate

that the discovery rule applies, specifically facts alleging that “Defendant repeatedly and

continuously hid the risk and dangers of its Advantage Fit product from the Plaintiff, her physician,

the public, and the FDA [Food and Drug Administration].” Pl.’s Pet., Doc. 10 at 5. Carpenter

argues that her claims “could not have accrued upon implant as Defendant continued to suppress

and failed to disseminate accurate information about the dangers of the Advantage Fit or the

injuries it could cause to Plaintiff and her physician.” Id. She does not set forth an accrual date for

the court to consider that is also supported by the pleadings; she argues, rather, that “when

Plaintiff’s claims began to accrue is a question of fact not appropriate for dismissal at this

juncture.” Id.

        As previously stated in the court’s standard for reviewing a Rule 12(b)(6) motion, a statute

of limitations may support dismissal pursuant to Rule 12(b)(6) when it is evident from a plaintiff’s

pleadings that the action is time-barred, and the pleadings fail to set forth or raise some basis for



Memorandum Opinion and Order – Page 8
   Case 3:18-cv-02338-L Document 13 Filed 07/24/19                   Page 9 of 21 PageID 113


tolling the statute. Jones, 339 F.3d at 366. For the following reasons, the court determines that the

pleadings adequately set forth factual bases for applying the discovery rule and tolling the statute.

       The discovery rule is “a very limited exception to statutes of limitations.” Shell Oil Co. v.

Ross, 356 S.W.3d 924, 929 (Tex. 2011) (citation omitted). It applies when the nature of the

plaintiff’s injury is “inherently undiscoverable and the evidence of injury is objectively verifiable.”

BP Am. Prod. Co. v. Marshall, 342 S.W.3d 59, 65-66 (Tex. 2011) (citation omitted). The discovery

rule “serves to defer the accrual of a cause of action until the plaintiff knew, or exercising

reasonable diligence, should have known of the facts giving rise to the claim.” Gale v. Lucio, 445

S.W.3d 849, 857 (Tex. App.—Houston [1st Dist.] 2014, pet. denied).

       As the party asserting a statute of limitations defense, Boston Scientific must negate the

discovery rule as a matter of law. Schouest v. Medtronic, Inc., 13 F. Supp. 3d 692, 708 (S.D. Tex.

2014) (citations omitted). “When an evidentiary record can be considered, the statute of limitations

may prove a successful defense, but at the Rule 12 stage, it is insufficient to warrant dismissal”

when a plaintiff alleges that the discovery rule tolled his or her claims until some point within the

statute of limitations. Id. The court determines that Plaintiff’s pleadings set forth sufficient

allegations to support the discovery rule exception and that Defendant failed to negate the rule.

Carpenter contends that, in January 2017, she underwent her first corrective surgery “[a]s a result

of the implantation of the Advantage Fit” to remove stones from her bladder.” Pl.’s Pet., Doc. 1-3

at 10, ¶ 33. She contends that she underwent an additional two corrective surgeries “[a]s a result

of the implantation of the Advantage Fit” in May 2017, to remove mesh that had “eroded into her

bladder,” and May 2018, to remove additional mesh which had also “eroded into her bladder” and

to treat bladder lesions. Id. at 11, ¶¶ 34-35. While Defendant raises the point that public notices

were issued, through FDA warnings in 2008 and 2011 and the consolidation of lawsuits against



Memorandum Opinion and Order – Page 9
  Case 3:18-cv-02338-L Document 13 Filed 07/24/19                   Page 10 of 21 PageID 114


Boston Scientific in 2012, it has not sufficiently persuaded the court that Plaintiff, with reasonable

diligence, should have discovered these notices.

       As neither party provided the court with any legal authority, the court conducted its own

research to address this issue. The Texas Supreme Court recently noted that it has “held that the

discovery rule applies in certain circumstances even though the injury could have been gleaned

from reviewing publicly available information.” Archer v. Tregellas, 566 S.W.3d 381, 390-92

(Tex. 2018). The court cited Kelly v. Rinkle, in which it applied the discovery rule to a libel action

based on the submission of a false credit report to a reporting agency, explaining that a “person

will not ordinarily have any reason to suspect that he [or she] has been defamed by the publication

of a false credit report to a credit agency until he [or she] makes application for credit to a concern

which avails itself of the information furnished by the credit agency.” Id. (quoting 532 S.W.2d

947, 949 (Tex. 1976)).

       In other circumstances, courts decline to apply the discovery rule when the parties fail to

investigate readily accessible and publicly available information that would have revealed the

nature of his or her injury. For example, in disputes regarding a plaintiff’s property interest,

“[r]easonable diligence requires that owners of property interests make themselves aware of

relevant information available in the public record,” such as by investigating public records of case

settlements and conveyances. Shell Oil Co. v. Ross, 356 S.W.3d 924, 928 (Tex. 2011) (citing

Kerlin v. Sauceda, 263 S.W.3d 920, 926 (Tex. 2008)); see also HECI Exploration Co. v. Neel, 982

S.W.2d 881, 887 (Tex. 1998). In the context of breach of contract claims, the Texas Supreme Court

has stated that the application of the discovery rule “should be rare, as diligent contracting parties

should generally discover any breach” during the limitations period. Via Net v. TIG Ins. Co., 211

S.W.3d 310, 315 (Tex. 2006). In a claim involving a dispute over a business transaction between



Memorandum Opinion and Order – Page 10
  Case 3:18-cv-02338-L Document 13 Filed 07/24/19                 Page 11 of 21 PageID 115


“sophisticated” parties, reasonable diligence requires the parties to “acquaint themselves” with

readily accessible, publicly available records. Hooks v. Samson Lone Star, Limited Partnership,

457 S.W.3d 52, 57 (Tex. 2015).

       The court has not found Texas authority in which a plaintiff’s negligence and strict liability

claims, based on injuries resulting from a medical device, were time-barred because he or she

failed to reasonably investigate publicly available information of the kind alleged here, namely,

FDA notices and an order by the Judicial Panel on Multi District Litigation consolidating cases

against Defendant relating to the medical device at issue. Defendant has not provided any

factually-analogous authority in support of its position that these public notices render the

discovery rule inapplicable as a matter of law; therefore, the court does not believe this

determination is proper at this early stage of the proceedings, without an adequate evidentiary

record and additional briefing by the parties on this issue.

       There are no allegations in the Petition that Carpenter was aware of the notices at the time

they were issued in 2008, 2011, and 2012. Moreover, the pleadings do not set forth allegations that

Plaintiff suffered injuries at any time between 2008 and 2011 that might have put her on notice

that she was experiencing symptoms consistent with the hazards raised by these public notices.

Plaintiff’s pleadings, rather, set forth factual allegations that she had surgeries in 2017 and 2018

to remove stones from her bladder and to remove mesh from the Advantage Fit device that had

eroded in her bladder, surgeries that she allege resulted from the implantation of the device. As

stated earlier, whether Carpenter should have discovered the existence of these public warnings

through a diligent investigation is a question of fact that is more appropriately resolved at the

summary judgment stage.




Memorandum Opinion and Order – Page 11
  Case 3:18-cv-02338-L Document 13 Filed 07/24/19                   Page 12 of 21 PageID 116


       Based on the state of the record, the allegations set forth in the Petition support a reasonable

inference that Carpenter had not discovered that Advantage Fit caused her injuries until she

underwent the corrective surgeries. In the absence of a more fully developed evidentiary record,

the court is unwilling to dismiss Plaintiff’s claims based on a statute of limitations defense, when

the pleadings set forth sufficient allegations to support tolling based on the discovery rule.

Accordingly, the court denies Boston Scientific’s motion to dismiss with respect to its argument

that Carpenter’s negligence and strict liability claims should be dismissed as time-barred.

       B.      Negligence and Strict Liability Claims

               1.      Negligence Claim

       Under Texas law, to prevail on a negligence cause of action, a plaintiff must establish: (1)

“the existence of a duty,” (2) “a breach of that duty,” and (3) “damages proximately caused by the

breach.” Western Investments, Inc. v. Urena, 162 S.W.3d 547, 550 (Tex. 2005) (citing Doe v. Boys

Clubs of Greater Dallas, Inc., 907 S.W.2d 472, 477 (Tex. 1995)).

       Boston Scientific argues that Carpenter has failed to set forth sufficiently allegations to

support her negligence claim because she failed to “identify any conduct by Boston Scientific that

breached this standard of care, or identify the manner in which Boston Scientific’s alleged breach

proximately caused Plaintiff’s injuries.” Def.’s Mot. to Dismiss, Doc. 6 at 5. The court agrees.

Carpenter’s negligence claim, as set forth in the Petition, is wholly conclusory and contains no

factual allegations to establish, or from which the court can reasonably infer, the three elements

for a negligence cause of action. Carpenter’s response to Boston Scientific’s motion is likewise

conclusory, arguing that she has “pled sufficient facts that correlate with her strict liability claim

to satisfy the requirements for a negligence claim,” without alleging with specificity to which facts




Memorandum Opinion and Order – Page 12
  Case 3:18-cv-02338-L Document 13 Filed 07/24/19                  Page 13 of 21 PageID 117


she refers. Pl.’s Resp., Doc. 10 at 8-9. The court, accordingly, determines that the Petition fails to

meet the pleading standard with respect to Carpenter’s negligence claim.

               2.      Strict Liability – Design Defect Claim

       “To recover on a products liability claim arising out of a design defect, the plaintiff must

prove each of the following elements: (1) the product was defectively designed so as to render it

unreasonably dangerous, (2) a safer alternative design existed, and (3) the defect was a producing

cause of the plaintiff’s injuries.” Garrick v. Autoliv ASP, Inc., No. 14-17-00818-CV, 2018 WL

338159, at *4 (Tex. App.—Houston [14th Dist.] July 12, 2018, pet. denied) (citing Timpte Indus.,

Inc. v. Gish, 286 S.W.3d 306, 311 (Tex. 2009)).

       Boston Scientific argues that Carpenter has failed to set forth allegations in her Petition to

support a design defect claim because she failed “to describe how the design of the Boston

Scientific product was defective,” and her allegation that suitable alternative designs existed was

a “naked assertion[] devoid of further factual enhancement.” Def.’s Mot. to Dismiss, Doc. 6 at 6

(quoting Twombly, 550 U.S. at 557) (internal quotation marks omitted).

       In response, Plaintiff states that, with respect to the first element, she set forth sufficient

allegations that the product was defectively designed because “[t]he mesh is designed to stay in

place and hold human body parts in place,” and the Advantage Fit “eroded into Plaintiff’s bladder

and caused mesh stones and lesions, as well as several removal surgeries.” Pl.’s Resp. (citing Pl.’s

Pet., Doc. 1-3, ¶¶ 7, 33-35). Plaintiff further states that she listed several specific ways that

Advantage Fit’s design was defective, including biomechanical issues with the design of the mesh,

the use of polypropylene material, and the implantation of the Advantage Fit through transvaginal

means, which is “an area of the body with high levels of pathogens.” Pl.’s Resp., Doc. 10 at 7;




Memorandum Opinion and Order – Page 13
  Case 3:18-cv-02338-L Document 13 Filed 07/24/19                   Page 14 of 21 PageID 118


Pl.’s Pet., Doc. 1-3, ¶¶ 12(a)-(h). The court determines that these allegations are sufficient to plead

that the Advantage Fit contained a design defect.

       With respect to the second element, Plaintiff responds with a conclusory statement that

“[f]easible and suitable alternative designs as well as suitable alternative procedures and

instruments” existed “to treat Plaintiff’s condition” at the time she was implanted with the

Advantage Fit. Pl.’s Resp., Doc. 10 at 7-8 (quoting Pl.’s Pet., Doc. 1-3, ¶ 21). The court agrees

with Defendant that this allegation is a formulaic recitation of the second element for a design

defect claim and that Plaintiff has accordingly failed to set forth sufficient factual allegations that

“a safer alternative design existed,” as required to plead this claim.

               3.      Strict Liability – Manufacturing Defect

       “Under Texas law, a plaintiff has a manufacturing defect claim when a finished product

deviates, in terms of its construction or quality, from the specifications or planned output in a

manner that renders it unreasonable dangerous.” Am. Tobacco Co., Inc. v. Grinnel, 951 S.W.2d

420, 433 (Tex. 1997). “A plaintiff must prove that the product was defective when it left the hands

of the manufacturer and that the defect was a producing cause of the plaintiff’s injuries.” iLight

Techs. Inc. v. Clutch City Sports & Entm’t, L.P., 414 S.W.3d 842, 846 (Tex. App.—Houston [1st

Dist.] 2013, pet. denied).

       Defendant argues that Carpenter failed to state a claim for strict liability based on a

manufacturing defect because the Petition “makes no showing that the manufacture of any Boston

Scientific product deviated in any respect from the product’s design specifications and makes no

showing about how the allegedly-defective manufacture of any Boston Scientific product caused

her alleged injuries.” Def.’s Mot. to Dismiss, Doc. 6 at 7. In response, Plaintiff argues that she has

pleaded sufficient facts for a manufacturing defect claim based on the allegation that the



Memorandum Opinion and Order – Page 14
  Case 3:18-cv-02338-L Document 13 Filed 07/24/19                    Page 15 of 21 PageID 119


manufacturing process “creates a toxic substance” and that the device contained that defect when

it left Boston Scientific’s possession. Id. (citing Pl.’s Pet., Doc. 1-3, ¶ 12(g)).

        Plaintiff’s allegation that she was implanted with an Advantage Fit containing a

manufacturing defect does not adequately meet the pleading standard with respect to this claim. In

her Response, Carpenter argues that her claim is based on an allegation that “the welding of the

mesh itself during production . . . creates a toxic substance that contributes to the degradation of

the mesh and host tissue.” Pl.’s Pet., Doc. 1-3 at 6, ¶ 12(h)). This allegation, on its face, appears to

relate to the overall design of the Advantage Fit as it pertains to all devices manufactured—not the

specific one that Carpenter received—and, therefore, appears to support her design defect claim.

Carpenter has not set forth allegations that the alleged toxic substance deviated from the

specifications for the Advantage Fit and resulted in a manufacturing defect in the specific device

with which she was surgically implanted. The Petition, moreover, in pleading the manufacturing

defect claim, makes formulaic and conclusory recitations that the Advantage Fit was

“unreasonably dangerous,” but makes no mention of the requisite element that a plaintiff show the

device deviated from the specifications or planned output, and how such deviations rendered

Plaintiff’s device unreasonably dangerous. As Carpenter has failed to allege that the Advantage

Fit deviated from specific specifications or planned output, the court determines that Carpenter has

failed to set forth adequate allegations to support her strict liability manufacturing claim.

                4.      Strict Liability – Failure to Warn

        A marketing defect based on a defendant’s failure to warn is proved “when the evidence

shows that a defendant fails to warn of a product’s potential dangers, when warnings are required,

and that the lack of adequate warnings or instructions renders an otherwise adequate product

unreasonably dangerous.” Ranger Conveying & Supply Co. v. Davis, 254 S.W.3d 471, 480 (Tex.



Memorandum Opinion and Order – Page 15
  Case 3:18-cv-02338-L Document 13 Filed 07/24/19                 Page 16 of 21 PageID 120


App.—Houston [1st Dist.] 2007, pet. denied); see also Am. Tobacco, 951 S.W.2d at 426. The

elements of a marketing defect cause of action are: (1) “a risk of harm must exist that is inherent

in the product or that may arise from the intended or reasonably anticipated use of the product”;

(2) “the supplier of the product knows or reasonably should foresee the risk of harm at the time

the product is marketed”; (3) “the product has a marketing defect”; (4) “the lack of instructions or

warnings renders the product unreasonably dangerous to the ultimate user or consumer of the

product”; and (5) “the failure to warn or instruct causes the user’s injury.” Ranger Conveying &

Supply Co., 254 S.W.3d at 480 (citing Olympic Arms, Inc. v. Green, 176 S.W.3d 567, 578 (Tex.

App.—Houston [1st Dist.] 2004, no pet.)).

       Boston Scientific argues that the court should dismiss Carpenter’s claim because she

“failed to identify any specific marketing representation or warning about any Boston Scientific

product that was seen or received by Plaintiff or her physician.” Def.’s Mot. to Dismiss, Doc. 6 at

7. Boston Scientific further argues that Carpenter has not alleged how any existing warnings were

inadequate or how the inadequacy of the warnings is proximately related to her injuries. Id. at 7-

8. Boston Scientific also argues that under Texas law, Carpenter did not correctly plead her claim

because, in this case, the “learned intermediary” doctrine applies, which provides that a

manufacturer only has a duty to warn the prescribing physician and not the patient directly. Id. at

8. Defendant argues that, pursuant to this doctrine, Carpenter “failed to allege what warnings the

implanting physician received regarding the Advantage Fit” and why such warnings were

inadequate or the proximate cause of her injuries. Id.

       In response, Carpenter makes conclusory statements that she pleaded sufficient facts for

her failure-to-warn claim based on the factual allegation that Defendant “failed to provide

sufficient warnings and instructions . . . [regarding] the dangers and adverse effects” of the



Memorandum Opinion and Order – Page 16
  Case 3:18-cv-02338-L Document 13 Filed 07/24/19                  Page 17 of 21 PageID 121


Advantage Fit. Pl.’s Resp., Doc. 10 at 9 (quoting Pl.’s Pet., Doc. 1-3, ¶ 30). Carpenter does not

address Boston Scientific’s argument that the “learned intermediary” doctrine applies to her

failure-to-warn claim.

       After reviewing the relevant authority and this court’s previous position regarding the

applicability of the “learned intermediary” doctrine to claims involving surgical implants, the court

determines that the doctrine applies in this case. As correctly noted by Defendant, “Texas

recognizes the learned intermediary doctrine, under which manufacturers need only warn the

ultimate user’s physician.” Dyer v. Danek Medical, Inc., 115 F. Supp. 2d 732, 740 (N.D. Tex.

2000) (J. Lindsay) (citing Baxter Healthcare Corp., 965 S.W.2d 656, 662 (Tex. App.—Houston

[14th Dist.] 1998, no pet.)). “The learned intermediary doctrine applies to all causes of action,

including strict liability, based on a failure to warn.” Id. (citing In re Norplant Contraceptive

Products Liability Litigation, 955 F. Supp. 700, 709 (E.D. Tex. 1997), aff’d, 165 F.3d 374 (5th

Cir. 1999); Wyeth-Ayerst Labs. Co. v. Medrano, 28 S.W.3d 87, 94 (Tex. App.—Texarkana 2000,

no pet.)). When the doctrine applies, a plaintiff must show that the inadequate warning was the

producing cause of his or her injuries. Centocor, Inc. v. Hamilton, 372 S.W.3d 140, 170 (Tex.

2012) (citations omitted). “[W]hen the prescribing physician is aware of the product’s risks and

decides to use it anyway, any inadequacy of the product’s warning, as a matter of law, is not the

producing cause of the patient’s injuries.” Id.

       This court has previously noted that, although the “learned intermediary” doctrine was

originally applied to prescription drugs, Texas courts have extended the doctrine to medical

devices. Dyer, 115 F. Supp. 2d at 740 (citations omitted). In determining whether the doctrine

applies to a specific medical device, this court has identified the following factors justifying the

“learned intermediary” doctrine: “the existence of a physician-patient relationship; the physician’s



Memorandum Opinion and Order – Page 17
  Case 3:18-cv-02338-L Document 13 Filed 07/24/19                  Page 18 of 21 PageID 122


integral involvement in selecting the product; and the physician’s superior understanding of the

interplay between the product’s dangers and the patient’s conditions.” Id. (citing Bean v. Baxter

Healthcare Corp., 965 S.W.2d 656, 663 (Tex. App.—Houston [14th Dist.] 1998, no pet.)). While

the Texas Supreme Court has not decided the applicability of the doctrine to a personal injury

action involving a transvaginal surgical mesh device, some courts in other districts have applied

the doctrine to mesh-based surgical implants similar to the Advantage Fit. See., e.g., Karnes v.

C.R. Bard, Inc., No. 18-CV-931-WMC, 2019 WL 1639807, at *7 (W.D. Wis. Apr. 16, 2019);

Runner v. Bard, 108 F. Supp. 3d 261, 271-72 (E.D. Pa. 2015); Sanchez v. Boston Scientific Corp.,

38 F. Supp. 3d 727, 732-735 (S.D. W. Va. 2014); Tyree v. Boston Scientific Corp., 38 F. Supp. 3d

826, 833 (S.D. W. Va. 2014). One Texas court, deciding whether an implanted contraceptive

device was subject to the “learned intermediary” doctrine, determined that the doctrine applied

because the patient could not receive the device without a prescription and, therefore, the device

could only reach the patient by way of a learned intermediary. Wyeth-Ayerst Labs. Co., 28 S.W.3d

at 92.

         The court determines that, in light of the authority under both Texas law and in other

circuits, the allegations in Carpenter’s Petition set forth that the Advantage Fit is marketed to

physicians and then prescribed to patients pursuant to a physician-patient relationship, whereby

the physician has a superior understanding regarding the product’s dangers and, therefore, the

“learned intermediary” doctrine is applicable to this case. See Bean, 965 S.W.2d at 663. Carpenter

alleges that the Advantage Fit is “specifically promoted to physicians and patients as an innovative,

minimally invasive procedure with minimal local tissue reactions, minimal tissue trauma, and

minimal pain while correcting urinary incontinence.” Pl.’s Pet., Doc. 1-3 at 5, ¶ 7. Carpenter

alleges that Boston Scientific “marketed and sold the Advantage Fit through carefully planned,



Memorandum Opinion and Order – Page 18
  Case 3:18-cv-02338-L Document 13 Filed 07/24/19                    Page 19 of 21 PageID 123


multifaceted marketing campaigns and strategies,” which “include, but are not limited to,

aggressive marketing and the provision of valuable cash and non-cash benefits to healthcare

providers.” Id., ¶ 11. Carpenter alleges that Boston Scientific “provided incomplete, insufficient,

and misleading training and information to physicians to increase the number of physicians

utilizing the Advantage Fit, and thus increase the sales of these products.” Id. at 9, ¶ 23. In pleading

her failure-to-warn claim, she alleges that the Advantage Fit was “used in a way reasonably

foreseeable to [Defendant] . . . particularly given the educational material or instruction given to

physicians in regard to these products.” Id. at 13, ¶ 56. These allegations demonstrate that the

“learned intermediary” doctrine is appropriate in this case, and, accordingly, Plaintiff’s failure-to-

warn claim is limited to the adequacy of the warnings provided to the treating physicians who

prescribed and surgically implanted the Advantage Fit.

       Plaintiff’s pleadings, as Defendant argues, lack sufficiently specific allegations regarding

the warnings provided to the prescribing physicians at Texas Health Presbyterian Hospital Plano

regarding the Advantage Fit and the basis for the warnings being inadequate as to render the

surgical implant unreasonably dangerous. Carpenter, accordingly, has not met the pleading

standard with respect to her failure-to-warn claim, which is subject to Texas’s “learned

intermediary” doctrine for the reasons set forth in this section.

       C.      Amendment of Pleadings

       In Plaintiff’s response, she seeks leave of the court to file an amended complaint to allow

her to adequately plead her claims in the event the court finds them factually deficient. The

decision to allow amendment of a party’s pleadings pursuant to Rule 15(a)(2) of the Federal Rule

of Civil Procedure is within the sound discretion of the court. Foman v. Davis, 371 U.S. 178, 182

(1962); Norman v. Apache Corp., 19 F.3d 1017, 1021 (5th Cir. 1994) (citation omitted). In



Memorandum Opinion and Order – Page 19
  Case 3:18-cv-02338-L Document 13 Filed 07/24/19                  Page 20 of 21 PageID 124


determining whether the allow an amendment of the pleadings, a court considers the following:

“undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure

deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue

of allowance of the amendment, [and] futility of amendment.” Foman, 371 U.S. at 182; Schiller v.

Physicians Res. Grp. Inc., 342 F.3d 563, 566 (5th Cir. 2003) (citation omitted).

         In this case, Carpenter has not previously amended her pleadings, and the court does not

believe an amendment would be futile or that her request is made in bad faith. Further, the court

does not believe that Boston Scientific will be unduly prejudiced, as no scheduling order has been

issued in this case. The court, therefore, grants Boston Scientific’s motion to dismiss Carpenter’s

negligence and strict liability claims but grants Carpenter’s request for leave to amend her

pleadings to correct the factual deficiencies in accordance with the court’s observations herein set

forth.

IV.      Conclusion

         For the reasons herein stated, the court grants Defendant’s Motion to Dismiss for Failure

to State a Claim (Doc. 5); dismisses with prejudice Plaintiff’s breach of implied and express

warranty claims as being barred by the statute of limitations; and dismisses without prejudice

Plaintiff’s negligence and strict liability claims but allows her to file an amended pleading

regarding these claims consistent with the court’s instructions. Carpenter shall file her amended

pleading by August 7, 2019. Failure of Plaintiff to file an amended pleading in accordance with

the court’s instructions will result in dismissal of this action with prejudice for failure to state a

claim upon which relief may be granted pursuant to Rule 12(b)(6), or dismissal under Federal Rule

of Civil Procedure 41(b) for failure to prosecute or comply with a court order.




Memorandum Opinion and Order – Page 20
  Case 3:18-cv-02338-L Document 13 Filed 07/24/19              Page 21 of 21 PageID 125


      It is so ordered this 24th day of July, 2019.


                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Memorandum Opinion and Order – Page 21
